DETAILED ACTION
Applicant’s amendment and arguments filed May 11, 2022 is acknowledged.
Claims 10, 11, 13, 15, 19, and 20 have been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (U.S. Patent Application Publication # 2003/0193958 A1) in view of Bhaskar et al. (hereinafter Bhaskar) (Non-Patent Literature – “Bootstrap Router (BSR) Mechanism for PM” – IETF), and further in view of Li (U.S. Patent # 6,791,980 B1).
Regarding claim 1, Narayanan teaches and discloses a computer-implemented method for broadcasting a bootstrap message (BSM) in a multicast network, the method comprising: receiving, at an elected bootstrap router (E-BSR) in the multicast network (bootstrap router (BSR), figures 1 and 10), one or more advertisement messages from one or more candidate Rendezvous Points (C-RPs) (candidate RPs, figures 1 and 10) to update a RP set for the multicast network ([0025]; [0040]; teaches the bootstrap router (BSR) receives advertisements from the candidate-RPs to transmit updates to RPs for the multicast network).
However, Narayanan may not expressly disclose comparing, at the E-BSR, each received advertisement message to a previous advertisement message received in a last advertisement interval from the same C-RP; verifying, at the E-BSR, whether any difference exists for each advertisement message; and in response to no difference identified for the one or more advertisement message, the BSM which comprises the BSM header and no group sections for the RP set, to multicast routers coupled to the E-BSR in the multicast network; in response to difference identified for one or more received advertisement messages, broadcasts the BSM with at least changed part of the RP set to multicast routers coupled to the E-BSR in the multicast network and the E-BSR updates the RP set using the one or more received advertisement messages.
Nonetheless, in the same field of endeavor, Bhaskar teaches and suggests comparing, at the E-BSR, each received advertisement message to a previous advertisement message received in a last advertisement interval from the same C-RP; verifying, at the E-BSR, whether any difference exists for each advertisement message; and in response to no difference identified for the one or more advertisement message, the BSM which comprises the BSM header and no group sections for the RP set, to multicast routers coupled to the E-BSR in the multicast network; in response to difference identified for one or more received advertisement messages, broadcasts the BSM with at least changed part of the RP set to multicast routers coupled to the E-BSR in the multicast network and the E-BSR updates the RP set using the one or more received advertisement messages (pages 21-22, section 3.3; teaches comparing received C-RP-Adv messages to determine changes in the received C-RP-Adv messages over the interval in which the messages are sent, and changing the RP-set accordingly; page 25, section 3.6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing received C-RP-Adv messages to determine changes in the received C-RP-Adv messages over the interval in which the messages are sent, and changing the RP-set accordingly as taught by Bhaskar with the method of maintaining a multicast network as disclosed by Narayanan for the purpose of providing dynamic updating of multicast information, as suggested by Bhaskar.
However, Narayanan, as modified by Bhaskar, may not expressly disclose the E-BSR incorporates in a BSM header of the BSM a first flag with a value indicating no difference for the RP set and broadcasts the BSM and incorporates in the BSM header of the BSM the first flag with a value indicating change occurred in the RP set.
Nonetheless, in the same field of endeavor, Li teaches and suggests the E-BSR incorporates in a BSM header (header, 510, figure 5) of the BSM (bootstrap message, figure 5) a first flag with a value indicating no difference for the RP set (change field, 514, figure 5) and broadcasts the BSM and incorporates in the BSM header of the BSM the first flag with a value indicating change occurred in the RP set (column 4, lines 32-56; column 6, lines 15-19 and 46-53; teaches incorporating a change field in the header of the bootstrap message when a change is determined in the policy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a change field in the header of the bootstrap message when a change is determined in the policy as taught by Li with the method of maintaining a multicast network as disclosed by Narayanan for the purpose of maintaining routes in a multicast network, as suggested by Li.

Regarding claim 2, Narayanan, as modified by Bhaskar and Li, discloses the claimed invention, but may not explicitly disclose wherein the first flag uses one or more reserved bits in the BSM header.
Nonetheless, Li further teaches and suggests wherein the first flag uses one or more reserved bits in the BSM header (column 4, lines 32-56; column 6, lines 15-19; figure 5).

Regarding claim 3, Narayanan, as modified by Bhaskar and Li, discloses the claimed invention, but may not explicitly disclose wherein the first flag is a no change (NC) flag set as logic true in response to no difference for the RP set or set as logic false in response to change occurred for the RP set.
Nonetheless, Li further teaches and suggests wherein the first flag is a no change (NC) flag set as logic true in response to no difference for the RP set or set as logic false in response to change occurred for the RP set (column 4, lines 32-56; column 6, lines 15-19; figure 5).

Regarding claim 4, Narayanan, as modified by Bhaskar and Li, further teaches wherein the RP set comprises one or more group sections with each group section comprise a group header indicating group information and one or more C-RP sections indicating information of one or more C-RPs within each group section ([0031]; [0039]; [0040]; [0041]; teaches the RP set comprising group information).

Regarding claim 15, Narayanan teaches and discloses a multicast system comprising: one or more candidate Rendezvous Points (C-RPs) (candidate RPs, figures 1 and 10, each C-RP configured to send an advertisement message comprising group-to-RP mapping information of the C-RP with an advertisement interval ([0025]; [0040]; teaches the bootstrap router (BSR) receives advertisements from the candidate-RPs to updates to RPs for the multicast network); and an elected bootstrap router (E-BSR) (bootstrap router (BSR), figures 1 and 10) coupled to the one or more C-RPs to receive advertisement messages to form or update an RP set ([0025]; [0040]; teaches the BSR determining any updates to the received advertisements from the candidate-RP and in response distributing messages including the updates to the multicast routers of the network).
However, Narayanan may not expressly disclose compare each received advertisement message to a corresponding previous advertisement message sent by the same C-RP in a last advertisement interval for difference identifying; in response to no difference identified for any advertisement messages, broadcast, a bootstrap message (BSM) with a BSM header and no information for the RP set; in response to difference identified for any advertisement messages, update the RP set and broadcast, to one or more multicast routers coupled to the E-BSR in the multicast system, a BSM with a BSM header and at least updated sections in the RP set.
Nonetheless, in the same field of endeavor, Bhaskar teaches and suggests compare each received advertisement message to a corresponding previous advertisement message sent by the same C-RP in a last advertisement interval for difference identifying; in response to no difference identified for any advertisement messages, broadcast, a bootstrap message (BSM) with a BSM header and no information for the RP set; in response to difference identified for any advertisement messages, update the RP set and broadcast, to one or more multicast routers coupled to the E-BSR in the multicast system, a BSM with a BSM header and at least updated sections in the RP set (pages 21-22, section 3.3; teaches comparing received C-RP-Adv messages to determine changes in the received C-RP-Adv messages over the interval in which the messages are sent, and changing the RP-set accordingly; page 25, section 3.6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing received C-RP-Adv messages to determine changes in the received C-RP-Adv messages over the interval in which the messages are sent, and changing the RP-set accordingly as taught by Bhaskar with the method of maintaining a multicast network as disclosed by Narayanan for the purpose of providing dynamic updating of multicast information, as suggested by Bhaskar.
However, Narayanan, as modified by Bhaskar, may not expressly disclose the E-BSR broadcasts, a bootstrap message (BSM) with a BSM header, the BSM header comprising a first flag with a value indicating no change to the RP set and broadcasts a BSM with a BSM header, the BSM header is incorporated with a first flag with a value indicating change occurred to the RP set.
Nonetheless, in the same field of endeavor, Li teaches and suggests the E-BSR (Bootstrap Router, BSR) broadcasts, a bootstrap message (BSM) (bootstrap message, figure 5) with a BSM header (header, 510, figure 5), the BSM header comprising a first flag with a value indicating no change to the RP set (change field, 514, figure 5) and broadcasts a BSM (bootstrap message, figure 5) with a BSM header (header, 510, figure 5), the BSM header is incorporated with a first flag with a value indicating change occurred to the RP set (change field, 514, figure 5) (column 4, lines 32-56; column 6, lines 15-19 and 46-53; teaches incorporating a change field in the header of the bootstrap message when a change is determined in the policy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a change field in the header of the bootstrap message when a change is determined in the policy as taught by Li with the method of maintaining a multicast network as disclosed by Narayanan, as modified by Bhaskar, for the purpose of maintaining routes in a multicast network, as suggested by Li.

Regarding claim 16, Narayanan, as modified by Bhaskar and Li, discloses the claimed invention, but may not explicitly disclose wherein the first flag uses one or more reserved bits in the BSM header, the first flag is set as logic true in response to no difference identified or set as logic false in response to difference identified.
Nonetheless, Li further teaches and suggests wherein the first flag uses one or more reserved bits in the BSM header, the first flag is set as logic true in response to no difference identified or set as logic false in response to difference identified (column 4, lines 32-56; column 6, lines 15-19; figure 5).

Regarding claim 17, Narayanan, as modified by Bhaskar and Li, further teaches wherein the RP set comprises one or more group sections with each group section comprise a group header indicating group information and one or more C-RP sections indicating information of one or more C-RPs within each group section ([0031]; [0039]; [0040]; [0041]; teaches the RP set comprising group information).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (U.S. Patent Application Publication # 2003/0193958 A1) in view of Li (hereinafter Li2) (U.S. Patent # 6,636,895 B1), and further in view of Bhaskar et al. (hereinafter Bhaskar) (Non-Patent Literature – “Bootstrap Router (BSR) Mechanism for PM” – IETF).
Regarding claim 10, Narayanan teaches and discloses a computer-implemented method for bootstrap message (BSM) processing in a multicast network comprising multiple multicast routers, the method comprising: receiving, at each of a plurality of multicast routers communicatively coupled to an elected bootstrap router (E-BSR) (bootstrap router (BSR), figures 1 and 10), a BSM from the E-BSR ([0025]; [0040]), the RP set comprises one or more group sections with each group section comprise a group header indicating group information and one or more candidate RP (C-RP) sections indicating information of one or more C-RPs within each group section ([0031]; [0039]; [0040]; [0041]; teaches the RP set comprising group information).
However, Narayanan may not expressly disclose the BSM comprises at least a BSM header incorporated with a first flag to indicate whether a Rendezvous Point (RP) set for the multicast network is changed; checking, at a multicast router, the first flag to verify whether there is a change information in the BSM; and in response to the first flag indicating change occurred for the RP set, checking one or more group sections within the BSM for change information.
Nonetheless, in the same field of endeavor, Li2 teaches and suggests the BSM (bootstrap message, figure 2) comprises at least a BSM header (header, 210, figure 2) incorporated with a first flag (change field, 214, figure 2) to indicate whether a Rendezvous Point (RP) set for the multicast network is changed; checking, at a multicast router, the first flag to verify whether there is a change information in the BSM; and in response to the first flag indicating change occurred for the RP set, checking one or more group sections within the BSM for change information (column 4, lines 46-48; column 5, lines 21-24 and 36-40; teaches incorporating a change field in the header of the bootstrap message when a change for the RP occurs and resetting a holdtime field based on the change field).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a change field in the header of the bootstrap message when a change for the RP occurs and resetting a holdtime field based on the change field as taught by Li2 with the method of maintaining a multicast network as disclosed by Narayanan for the purpose of maintaining routes in a multicast network, as suggested by Li2.
However, Narayanan, as modified by Li2, may not expressly disclose in response to the first flag indicating no change for the RP set, resetting a hold timer for the multicast router.
Nonetheless, in the same field of endeavor, Bhaskar teaches and suggests in response to the first flag indicating no change for the RP set, resetting a hold timer for the multicast router (pages 21-22, section 3.3; teaches comparing received C-RP-Adv messages to determine changes in the received C-RP-Adv messages over the interval in which the messages are sent, and resetting the HoldTime when there is no indication of change/update; page 25, section 3.6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HoldTime set to 0 when there is no indication of change/update as taught by Bhaskar with the method of maintaining a multicast network as disclosed by Narayanan, as modified by Li2, for the purpose of providing dynamic updating of multicast information, as suggested by Bhaskar.

Regarding claim 11, Narayanan, as modified by Li2 and Bhaskar, discloses the claimed invention, but may not explicitly disclose wherein in response to the first flag indicating no change information in the BSM for the RP set, each multicast router refreshes its group-to-RP mapping information besides resetting the hold timer.
Nonetheless, Li2 further teaches and suggests wherein in response to the first flag indicating no change information in the BSM for the RP set, each multicast router refreshes its group-to-RP mapping information besides resetting the hold timer (column 5, lines 36-40).

Regarding claim 12, Narayanan, as modified by Li2 and Bhaskar, discloses the claimed invention, but may not explicitly disclose wherein the first flag uses one or more reserved bits in the BSM header, the first flag is set as logic true to indicate no change information in the BSM or set as logic false to indicate change information in the BSM.
Nonetheless, Li2 further teaches and suggests wherein the first flag uses one or more reserved bits in the BSM header, the first flag is set as logic true to indicate no change information in the BSM or set as logic false to indicate change information in the BSM (column 4, lines 46-48; column 5, lines 21-24).

Allowable Subject Matter
Claims 5, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-9, 14, and 19-20 are objected to based on their dependency on claims 5, 13, and 18, respectively.

Response to Arguments
Applicant’s arguments, filed May 11, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhaskar et al. (Non-Patent Literature – “Bootstrap Router (BSR) Mechanism for PM” – IETF).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 16, 2022